Case 2:20-mj-00133-MLP Document 1 Filed 03/19/20 Page 1 of 7
on a

PROB 12¢
11/03

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina

Petition for Warrant or Summons for Offender Under Supervision

Name of Offender; MARK JUSTIN DANIELS Case Number: 1:13CR473-1

Name of Sentencing Judicial Officer: The Honorable Thomas D, Schroeder

Date of Original Sentence: February 24, 2015

Original Offense: Count 1: Interference with Commerce by Robbery in violation of 18 U.S.C. § 1951(a).
Count 2: Armed Credit Union Robbery in violation of 18 U.S.C. § 2113(a) and (d).

Original Sentence: Custody of the Bureau of Prisons for a total term of 76 months (76 months as to Count
1 and 76 months as to Count 2 to run concurrently). Followed by a supervised release
term of 3 years on each Count to run concurrently.

November 13, 2019: Order on Report of Offender Under Supervision filed.

Type of Supervision: Supervised Release Date Supervision Commenced: September 10, 2019
Date Supervision Expires: September 9, 2022

Assistant U.S. Attommey: Andrew C. Cochran Defense Attorney: Robert L. McClellan

 

PETITIONING THE COURT
[x] To issue a warrant. For compelling reasons, this Petition and Warrant shall remain sealed until the
Warrant is executed except as necessary for law enforcement to effect the arrest of the defendant.
The Clerk shall provide a copy of the petition and Warrant to the U.S. Attorney's Office and the
United States Marshals Service,
{] To issue a summons

The probation officer believes that Mr. Daniels has violated the following condition(s) of supervision:
Violation 1 - The defendant shall not commit another federal, state or local crime.

On November 6, 2019, Mr. Daniels was arrested by the Winston-Salem Police Department in Winston-
Salem, NC, for Misdemeanor Communicating Threats and Misdemeanor Injury to Personal Property in
case 19CR61668. The offense date was November 6, 2019. Mr. Daniels’ next court date on this matter is
scheduled for December 3, 2019.

Oh November 6, 2019, the probation officer received a phone call from an officer with Winston-Salem Police
Department who indicated they would scon be conducting an arrest on Mr. Daniels. According to the officer,
Mr. Daniels had threatened to bomb Crisis Contro! Ministries. A short time later, the probation officer
received a second phone call from the officer who indicated Mr. Daniels was taken into custody without
incident.

According to the police report, on November 6, 2019, 911 communications received a phone call from Crisis
Control Ministries, an area non-profit organization which operates a free pharmacy for those that meet

Case 1:13-cr-00473-TDS Document 42 Filed 02/03/20 Page 1 of 4
Case 2:20-mj-00133-MLP Document 1 Filed 03/19/20 Page 2 of 7
frm am

RE: Mark Justin Daniels 2
certain tow-income qualifications. The 911 caller advised Mr. Daniels had made threats to “blow up” their
building, began throwing chairs and other items in their lobby, and then Jeft. An officer responded to the
agency and spoke with the director. The director advised Mr. Daniels (known to their agency as he receives
medications there), had reported to the center to obtain his medications but was denied. The director
advised Mr. Daniels became upset, threatened to “blow this fucking place up” and then threw chairs before
leaving.

Mr. Daniets’ actions caused the agency to be placed on “lock down" status for the day which disrupted
critical services for other clients within the city.

Mr. Daniels was arrested a short time later and given a $1500 secured bond at the Forsyth County
Detention Center. In a statement to the arresting officer, Mr. Daniels acknowledged throwing property at
Crisis Control Ministries but denied making a statement about blowing up the building or anything related
to a bomb,

Mr. Daniels was to appear in the Forsyth County District Court on January 22, 2020 for this charge. Mr.
Daniels failed to appear and a warrant for his arrest was issued. This warrant remains unserved as of the
date of this report.

Violation 2 - The defendant shall not commit another federal, state or local crime.

On February 1, 2020, Mr. Daniels was charged by the Winston-Salem Police Department in Winston-
Salem, North Carolina for Misdemeanor Communicating Threats and Misdemeanor Domestic Violence
Protective Order Violation in case 20CR51170. The offense date was February 1, 2020. This warrant for
arrest remains unserved as of the date of this report.

According to police reports, Officer Martens with the Winston-Salem Police Department responded to a call
for service to a Ms. Kayla Towery, who had a valid protective order in place against Mr. Daniels. Ms. Towery
showed the officer received text messages from Mr. Daniels that read as follows: “Fuck this court shit. | got
bail money. U fuckers respond or I'm coming over. Nobody will find me. Taz Bitch respond or everyone but
Mattie gets it. Been planning this for 2 years. I'm close. Nobody will find me.”

It was noted by the responding officer that "Taz" referenced Tazeman Earl Boone, who was a friend of Mark
Daniels’ who murdered his girlfriend in the maternity ward of Forsyth Hospital and then committed suicide.

The officer was able to speak with Mr. Daniels on the phone this date and after the officer identified himself,
Mr. Daniels’ stated, “Good luck" and hung up the phone. The officer then called Mr. Daniels back once
again and Mr. Daniels stated among other things, “I don't give a fuck, she dead nobody can stop it.”

Officers were unable to locate Mr. Daniels this date and the case was transferred to the Winston-Salem
Police Department Special Weapons and Tactics (SWAT) team for investigation and apprehension.

Case 1:13-cr-00473-TDS Document 42 Filed 02/03/20 Paae 2 of 4
Case 2:20-mj-00133-MLP - Document 1 Filed 03/19/20 Page 3 of 7
” ro

RE: Mark Justin Daniels 3

Violation 3 - The defendant shall notify the probation officer ten days prior to any change in
residence.or employment.

Mr. Daniels failed to notify the probation officer ten days prior to moving from last known residence at: 700 |
Shallowford Road, Winston-Salem, North Carolina.

On January 6, 2020, Mr. Daniels reported to the probation office and indicated he had relocated with a new
girlfriend to a boarding house at the address listed above. The probation officer instructed Mr. Daniels to
remain at this residence on January 14, 2020 for a residence inspection. On this date, Mr. Daniels was not
at the residence, although another occupant at the residence advised he would instruct Mr. Daniels to
contact the probation officer. The probation made multiple attempts to reach Mr, Daniels on the phone this
date without success, as well as in the days after January 6, 2020.

The probation officer was unable to locate Mr. Daniels either in person or via phone until January 22, 2020
at which time Mr. Daniels finally responded via text message. During this conversation, he advised he was
heading to the Bethesda Center homeless shelter due to a break-up with his current girlfriend. The
probation officer instructed Mr. Daniels to report there immediately. The probation officer also responded
in person to the shelter this date but was unable to focate Mr. Daniels. Mr, Daniels then sent another text
message indicating he was denied access due to a lack of identification and was heading to Old Vineyard
Behavioral Health instead. Mr. Daniels only responded via text message, but it appears he was in a mental
heaith crisis. Communication then ceased after the probation officer attempted additional messages.

The probation officer contacted Old Vineyard Behavioral Health on multiple days following this last
communication and was advised each time that Mr. Daniels was not a currently admitted patient. Fhe
probation officer then inquired around local hospitats, jails, mental health facilities, and fast known
residences without success.

On January 30, 2020, the probation officer reported to Mr. Daniels’ mother's address, a residence Mr.
Daniels had previously resided at, and spoke with his mother, She indicated Mr. Daniels dropped off some
property approximately two weeks prior, but she had not heard from or had any contact with Mr. Daniels
since then.

The probation officer has exhausted reasonable paths towards locating Mr. Daniels and considers him to
have absconded supervision at this time.

Violation 4 - The defendant shall not unlawfully possess a controlled substance. The defendant
shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

Mr. Daniels tested positive for Buprenorphine (without valid prescription) on 1 occasion (Septernber 12,
2019).

Mr. Daniels tested positive for methamphetamine on 1 occasion (November 15, 2019).

On each of these instances, Mr. Daniels signed admission forms.

Case 1:13-cr-00473-TDS Document 42 Filed 02/03/20 Paae 3 of 4
Case 2:20-mj-00133-MLP Document 1 Filed 03/19/20 Page 4 of 7
fo Fame

RE: Mark Justin Daniels

U.S. Probation Officar Recommendation:
[X} The term of supervision should be
(x] revoked.
{] extended for years, for a total term of years.

i} The conditions of supervision should be modified as follows:

1 declare under penalty of perjury that the forgoing is true and correct.
Executed on February 3, 2020

Lo OE

Kevin M. Alligood
U.S. Probation Officer Specialist

wepope po Feb 3, 2020
fu. ebruary 3,

Christopher M. Bersch =~ Date
Supervisory U.S. Probation Officer

Case 1:13-cr-00473-TDS Document 42 Filed 02/03/20 Pace 4 of 4
Case 2:20-mj-00133-MLP Document1 Filed 03/19/20 Page 5 of 7

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

251] N. Main St, Suite 840
Winston-Salem, NC 2710}
Phone: (336) 293-5080
Fax: (336) 631-5095

 

MEMORANDUM

 

February 3, 2020

TO: Clerk of Court
Middle District of North Carolina

REPLY 70 Kevin M. Alligood, U.S. Probation Officer Specialist
ATTN OF:
SUBJECT: PETITION FOR WARRANT
RE: Mark Justin Daniels
DOCKET NO: 1:13CR473-]
ADDRESS: — Last Known:
700 Shallowford St.
Winston-Salem. NC

DOB: 02/18/1986

RACE: White SEX: Male

KA/jib

Case 1:13-cr-00473-TDS Document 43-1 Filed 02/03/20 Paae 1 of 1
Case 2:20-mj-00133-MLP Document1 Filed 03/19/20 Page 6 of 7
e Aen

INTHE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA }
)
Vv. ) 1:13CR473-1
)
MARK JUSTIN DANIELS }

ORDER ON PETITION FOR WARRANT OR SUMMONS
FOR OFFENDER UNDER SUPERVISION

This matter is before the Court upon request of the United
States Probation Officer. (Doc. 42.) The Court has reviewed the
petition and finds the following:

( ) No Action.

(X) The Issuance of a Warrant. For compelling reasons, this
petition and Warrant shall remain sealed until the
Warrant is executed except as necessary for law
enforcement to effect the arrest of the defendant. The
Clerk shall provide a copy of the petition and Warrant
to the U.S. Probation Office, the U.S. Attorney’s
Office, and the United States Marshal Service.

{ ) The Issuance of a Warrant. The Clerk shall provide a
copy of the petition and Warrant to the U.S. Probation

Office, the U.S. Attorney’s Office, and the United
States Marshal Service.

{( } The Issuance of a Summons. Upon issuance of a summons,
the Petition shall be unsealed.

( ) Other:
IT IS SO ORDERED.

/s/ Thomas D. Schroeder
United States District Judge

February 4, 2020

Case 1:13-cr-00473-TDS Document 44 *SEALED* (Court onlv) Filed 02/04/20 Paae 1 of 1
Case 2:20-mj-00133-MLP Document 1 Filed 03/19/20 Page 7 of 7
om rn

AO 442 (Rev. II/11) Arrest Warrant

: SI
UNITED STATES DISTRICT COURT FO: AHS

for the
Middle District of North Carolina

United States of America

 

 

“ Case No, 1:13CR473-1
MARK JUSTIN DANIELS )
)
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) MARK JUSTIN DANIELS ,
who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment © Superseding Indictment OC Information O Superseding Information O Complaint
© Probation Violation Petition & Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:
Violation of Conditions of Supervised Release imposed by the Middle District of North Carolina on 2/24/2015.

 

 

 

 

 

Date: 02/04/2020 ____John §. Brubaker, Clerk
issuing officer's signature
City and state: | Greensboro, North Carolina ‘si Jamie L. Sheets, Deputy Clerk
Printed name and title
Return
This warrant was received on (dare) 2 jy [2229 , and the person was arrested on (date) j ozo

at (city and state) Se cH ua :
= y

Date: 7/if/2u25 RECEIVED

FEB 05 2020

 

 

“fA “Arresting officer's signature

san Gil \ Bu ae)

Printed name and title

 

 

 

U.S. Marshals Service, M/INC

 

 

 

Case 1:13-cr-00473-TDS Document 45 *SEALED* (Court onlv} Filed 02/04/20 Paae 1 of 2
